Citation Nr: 1748078	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for an medically unexplained multisymptom illness, manifested by a recurrent respiratory illness with productive cough, joint and muscle pain, cramps, bowel symptoms, headaches, and fatigue.

3. Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran's claim for service connection of a medically unexplained multisymptom illness has only been adjudicated as a respiratory illness to date.  However, the Veteran has testified as to other medically unexplained symptoms, which have yet to be addressed as part of that claim.  As such, the Board has recharacterized the claim above, to include the additional claimed symptomatology.

The Veteran testified before the undersigned Veterans Law Judge in a hearing held at the RO in August 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a medically unexplained multisymptom illness, and service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea had onset during active service.  


CONCLUSION OF LAW

The criteria for service-connection of obstructive sleep apnea have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below claim, any failure on VA's part in its duty to notify and assist the Veteran would constitute harmless error.

Service Connection

The Veteran seeks service connection for obstructive sleep apnea.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After careful review of the evidence of record, the Board finds that service connection should be granted for obstructive sleep apnea.  

The Veteran has a present diagnosis of obstructive sleep apnea.  A review of his service treatment records do not reveal any complaints or diagnosis of sleep apnea during service.  Nonetheless, the Veteran has confirmed service in the Southwest Asia theatre of operations, and has testified to various environmental exposures, such as smoke, and toxic fumes.  (The Board observes that because the Veteran has a confirmed diagnosis of obstructive sleep apnea, presumptive service connection based on Persian Gulf service as an undiagnosed illness under 38 C.F.R. § 3.317 (2016) is not appropriate in this matter).  For his part, the Veteran has also provided lay statements from himself as well as his spouse testifying that his snoring and other sleep related symptoms began during his service overseas, and has continued until this time, despite not being specifically diagnosed via a sleep study until several years after service.  

Regarding any possible medical nexus to service, the Veteran was afforded a VA examination in September 2012.  The examiner reviewed the entire record, including the Veteran's complete medical history, and confirmed his diagnosis of obstructive sleep apnea.  The examiner then stated that sleep apnea is generally associated with being overweight, with the Veteran having a noted 6.8 percent increase in weight since separating from active duty.  (The Board observes that the Veteran's weight exceeded the maximum allowable weight by 51.5 pounds upon separation).  The examiner stated that obstructive sleep apnea is not known to be associated with environmental exposures, such as breathing toxic fumes, thus, it is less likely that the Veteran's current sleep apnea is related to any specific exposure during active service in Southwest Asia.  However, the examiner also noted the Veteran's and his wife's statements regarding onset of symptomatology, and provided a date of diagnosis/onset of approximately 1991, prior to the Veteran's separation from service.  

The Board finds the 2012 VA examiner's opinion and date of diagnosis to be persuasive as it was made following an examination and review of his medical record, as well as in contemplation of known medical principles and methods.  Although the Veteran's service treatment records are silent for complaints of sleep apnea symptoms, they do not explicitly contradict the 201 VA examiner's conclusion that his sleep apnea likely had onset in 1991.  Per the Veteran's own testimony, he did not know what sleep apnea was until years after separation, and did not know to report the symptoms at the time, let alone request testing for that disability.  

In sum, after careful review of the record, the Board is satisfied that the combination of lay testimony and the 2012 VA examiner's opinion place onset of his obstructive sleep apnea disability prior to his separation from military service.  As such, affording the Veteran the complete benefit of the doubt, service connection for obstructive sleep apnea is granted.  


ORDER

Service connection of obstructive sleep apnea is granted.


REMAND

When a Notice of Disagreement has been filed following the issuance of a rating decision, but a statement of the case has yet to be issued, the Board must remand those issues for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

In May 2017, the Veteran filed a timely Notice of Disagreement with an October 2016 rating decision which denied service connection for chronic fatigue syndrome.  To date, a statement of the case has not been issued for that issue.  As such, the Board will remand it for issuance of a statement of the case.  

Regarding the Veteran's claim of service connection for a medically unexplained chronic multisymptom illness, the Veteran was afforded a VA examination in September 2012, which addressed possible Gulf War considerations regarding a reported respiratory illness.  The examiner concluded that the Veteran had an undiagnosed recurrent respiratory illness with productive cough that fits the disability pattern of an undiagnosed illness, likely related to his service in Southwest Asia.  However, respiratory testing conducted at that time did not show a disability manifest to a compensable level.  Nonetheless, the Board finds this examination report to be inadequate for two reasons:  first, it was not conducted during an active period of respiratory symptomatology, so to the extent that the Veteran's respiratory symptoms are, in fact, compensable during flares of the disability that has not been fully evaluated.  Further, throughout his appeal, particularly during his Board hearing, the Veteran testified as to other symptoms potentially associated with a medically undiagnosed multisymptom illness such as joint and muscle pain, bowel issues and abdominal cramps, headaches, and fatigue.  The 2012 examination did not address any of these reported symptoms.

The Veteran was afforded a new Gulf War examination in September 2016 which the Board also finds inadequate.  To the extent that it did not find adequate evidence to diagnose chronic fatigue syndrome, it failed to provide any possible opinion regarding nexus to Gulf War service.  Further, it completely ignored all of this reported other possible Gulf War related symptoms, including the previously noted respiratory symptoms.  

In short, the Board finds that the Veteran should be afforded a VA examination which addresses all possible reported symptoms potentially associated with a medically unexplained multisymptom illness due to Gulf War service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the claim of service connection for chronic fatigue syndrome.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of the claim.  If a timely substantive appeal is received, return the matter to the Board.

2. Schedule the Veteran for a new Gulf War examination.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, to include taking a complete medical history of his various symptoms which may be attributed to a medically unexplained chronic multisymptom illness.  Specifically, the examiner should address the recurrent respiratory illness with productive cough (noted in the 2012 VA examination as medically undiagnosed), muscle and joint pains, cramps, bowel symptoms, headaches, and fatigue.  For each symptom, the examiner should state whether that symptom can be attributed to a medically undiagnosed multisymptom illness, and provide evidence of severity of those symptoms.  The Board reminds the examiner that the Veteran is competent to report observable symptomatology, and his reports on severity should be discussed in the examination report.  

If any symptom is attributed to a diagnosed disability or illness, the examiner should provide the diagnosis and opine as to whether it is at least as likely as not that the illness had onset during active service, or is otherwise related to any incident of active service, to include any possible chemical or environmental exposures during active service.  

A complete rationale for any opinion expressed should be provided.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of great assistance to the Board in adjudicating the claim.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


